Hon. J. 73. McDonald                           Opinion No. V-887
Commissioner    of Agriculture
Land Office Building                           Re:   Construction  of H.B.     420,
Austin, Texas                                        Acts 5lst Legislature

Dear Sir:

            Your   request   for an opinion,   in part,   reads. as follows:

            “House Bill No. 420, known as the ‘2. 4-D Weed
      KillerAct’,  was passed by.the Slst Legislature.’ You
      will find a copy of ‘same enclosed herewith.

            “‘The last paragraph,    Sec. 6, of said H. 8. No.
      420, sets up a Special Fund in the State Treasury           dk-
      signated ‘The 2,4-D License Fund.’ In this same pa-
      ragraph, the~wording indicates that all of the fees col-
      lected under the provisions       of this Act, shall be made
      available to the, Commission       of Agriculture    for the
      purpose of defraying’ expenses which accrue in’tbe ad-
      ministration    of the Act.   However,     the State Comptrol-
      ler maintains     that the wording, in this paragraph,       is
      not,specific   enough.to substantiate      him to spay claims
      for expenses. snbmitted to him and, to be. paid out of
      this particular    fund, since the wording does not say:
      ‘and the sum or sums of money accruing under the
      provisions   ~of this Act are hereby appropriated        for the
      use of the Commissioner        of Agricultur~e in carrying
      out the provisions~ of this Act,‘,o,r     some other suitable’
      or= appropriate    tiords.

           .*We believe that it was the intent of the Legis-
      lature to appropriate    all or so much of these funds as
      mightbe   needed in the administration      of this Act’; and
      that such funds are to be paid out in the usual manner;
      namely, upon properly      executed bills approved by the
      Commissioner     of Agriculture    and presented   to the                       i
      State Comptroller    for warrants to be drawn on the
      State Treasury    in the usual manner? II
Hon.     J. E. McDonald     - Page   2 (V-887)




            “House Bill No. 420, Acts 51st Legislature,   regulating the
sale and use of 2, 4-D and other hormone type herbicides,        became
effective  June 23, ,1949; The Act confers upon the Commissioner        of
Agriculture   the duty of administering  its provisions,  including the du-
ty of issuing the licenses  provided for therein, collecting   the fees
therefor as provided in Section 7 thereof, and expending the money so
collected for expenses incurred in the performance       of the duties so
imposed.

              The last paragraph      of Section   6(f) of the Act reads:

              “ADlicense~   fees collected by the Commissioner        of
         Agricuzre    under the provisions      hereof shall be placed in
         a special fund in the State Treasury      to be known as ‘The
         2, 4eD License Fund,’ which fund shall be available to the
         Commiss.ioner    of Agriculture   for the purpose of defraying
         ~expenses which accrue in the administration       of the provi-
         sions hereof and same shall be paid out by the State Treas-
         urer upon warrants based upon vouchers issued therefor
         by the Commissioner      of Agriculture.”

              Section   6, Article   VIII of the Constitution   of Texas,   in part,
reads:

              “No money shall be drawn from the Treasury,    but
         in pursuance  of specific appropriations made by law;
         nor shall any appropriation  of xnoney be made for a long-
   r     er period than two years.”

              In the case of Pickle v:,~Finley, State Comptroller, 91 Tex.
484,    44 S.W. 480 (1898), Chief Justice Gaines, ‘speaking for the court
said:

               “It is clear that an appropriation    need not be made
         in the general appropriation    bill.  It is also true that no
         specific words are necessary      in order to make an appro-
         priation; and it may be conceded, that an appropriation
         may be made by implication      when the language employed
         leads to the belief that such was the intent of the Legisla-
         ture. ”
Hon. J. E. McDonald     - Page   3 (V-887)




            We quote from the opinion of the court in the case             of Na-
tional Biscuit Co. v. State of Texas, 134 Tex. 293, 135 S.W.2d 687-
11940), as follows:      l
                                          I




             “As just stated. one of the protisions       of Sec. 6 of
      our Constitution requires       all appropriations     of ‘money
      out of the State Treasury      to be spedific.    It is settled.
      that no particular    form of words is required to render
      an appropriation     specific within the meaning of the con-
      stitutional provisions     under discussion.     It is sufficient
      if the Legislature    authorizes    the expenditure by law,
      and specifies    the purpose for which the appropriation
      is made.    An appropriation      can be made for all funds
      coming from certain sources          and deposited in a spe-
      cial fund for a des.ignated purpose..      In such instances.
      it is not necessary,   for ,the apportioning    Act to name a
      certain sum or even a mwimum &I.                38 Tex.~,Jur.
      pp! 844-845.    Sec. ‘27. and .autho,rities there cited.”

            The Thirty-fifth  Legislature    established   the State Highway
Department;    created the State Highway Commission          and the office of
State Highway Engineer and prescribed        their respective powers and
duties; directed the Commission      to place and adopt a comprehensive
system of State Highways and to promote fha cona#~&&rn~%nzre~o’~,
 and to effectuate that purpose provided for the registration        and li-
 censing of ail motor vehicles ,andprescribed        the fees to be collected
therefor.’   (Acts 1917, Ch. 190, p. 416).    The pertinent part of section
 23 of that Act read:

            ‘Sec.~ 23. All funds coming into the hands of the
      Highway Commission,        derived .from the registation
      ~fees hereinbefore    provided for, or from other s.ources.
      as collected,   shall be deposited with the State Treasur-
      er to the credit of a special fund designated        as, ‘The
      State Highway Fund,’ and shall be paid only on warrants
      issued by the State Comptroller       upon vouchers drawn
      by the Chairman of the Commission           and approved by
      one other member of the Commission,            such vouchers
      to be accompanied      by itemized   sworn statements       of the
      expenditures,    except when. such vouchers       are for the
      regular salaries     of the employes    of the Commission.
      The said State Highway fund shall be expended by the
      State Highway Commission         for furtherance    of public
 ‘Hon. J. E. McDonald      - Page 4 (V-887)




         road cons~truction    and the establishment  of a system
                          !
         of State highways,    as contemplated   and set forth in
         thisact....‘     i

              The questioh of whether this section met the’mandat&y
  requirements    of Section 6. Article VIII of the Constitution so as to
  constitute a valid appropriation    of the moneys collected in pursuance
  to the provisions   of the Act was before the court in Atkins v. State
 .Xighway~ Departments, ,201&W;      226, 232~ (Tex. Civ. App: 191,7). We
  qtiote from the’ opinion of the court in that case:

              “We think the Legislature      had the power to make
        the appropriation.-here      involved, in the manner that it
        did, and we hold that the provisicjns of the act in r.e-
        gard .thereto ‘constitute a valid appropriation     of -the
        funds mentioned to and for the purposes        stated in the
        act. It is not to be unde,rstood. however, that we hold
        the appropriation    good’ for a longer term than two
        years;    This statemint    is made in view of section 6;
        Art. 8, of the, Constitution which provides      ‘Nor shall
        any appropriation    of money be made for a longer
        terns-than.two   years.’ *

              -Sitice the provisions    of’Section   6(f) &I%. 8. No. 240 are
  eo similar to and in no material        respect different from,the provi-
  sions~ of Section 23 of the Act of 1917, creating the StateHighway             De-
 partment; we think out answer to your question.ia              controlle>d by the
  opiti,?n in -Atkins v. State,Highway       Department,    ,supra.   Therefore,
  it is the &nion     of this office ~khat’H.~‘B~~~No;‘42O, Acts 51st Legisla-
1 ture, made a valid appropriation         of the money collected thereunder
  by the Commissioner        of Agricdture     for the. purposes therein stated
  for a period of ixo ‘years; beginning June 23~. 1949. and ending June
  22, 1951.




             House %ill -No. 420, Acts 1949, Slst Legislature,
        made a valid appropriation   of the money collected
        thereunder by the Commissioner      of Agriculture  for
        the purposes stated therein fat a period of two years,
        beginning June 23, 1949, and euding June 22, 1951.
Hon. J. E. McDonald   - Page   5 (V-887)




     Pickle v. Finley, 91 Tex. 484, 44 S.W. 480 (1898)l
     National Biscuit Co. V+ State, 134 Tex. 293, 135 S.W.
2d 687 (1940); Atkins v. State Highway Dbpartment,
     201 S.W. 226 (Tex. Civ. App. 1917); Tax. Cons& Ark
     VIII, Sec. 6.

                                            Yours   very truly

                                     ATTORNEYGqNER&LO+TEXAS




                                            Bruce W. Bryant
                                            Assistant.
BWB:mw:tb




                                     g-TJd
                                     ATTORNEY   GENERAL




                        .